Citation Nr: 0303299	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from June 1944 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied entitlement to a 
TDIU rating.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include cold 
injury residuals of the right foot with peripheral vascular 
disease (rated 40 percent), cold injury residuals of the left 
foot with peripheral vascular disease (rated 40 percent), and 
residuals of a left leg injury (rated 0 percent).  The 
combined compensation rating is 70 percent.

2.  The veteran has not worked in a number of years, has 
previous employment experience as a manual laborer, and has 
an 8th grade education.

3.  The veteran's service-connected disabilities prevent 
gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claim for a TDIU rating.  Necessary medical and other 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19.  

The veteran served on active duty in the Army from June 1944 
to October 1945, including combat service in the infantry.

A VA examination in June 1998 noted the veteran complainted 
of numbness and tingling in his feet.  He reported a great 
deal of pain in his feet if he attempted to walk without 
shoes on.  His calf muscles begin cramping when he walks 
about 1 and 1/2 blocks.  The veteran reported occasional 
cramping in his calves at rest.  The impression included 
residuals of cold injury to both feet with resultant 
peripheral vascular disease.  An August 1998 treatment report 
noted complaints of pain, swelling and redness in his right 
foot.  A March 1999 treatment report noted complaints of what 
the examiner described as classic claudication.  Physical 
examination revealed some diminished capillary refill.  The 
dorsalis pedis and posterior tibial pulses bilateral were 
absent to palpation.  The diagnosis was peripheral vascular 
disease, and the examiner indicated that surgical 
intervention might be necessary.

The veteran's service-connected disabilities consist of 
residuals of a cold injury to the right foot with peripheral 
vascular disease, rated 40 percent disabling; residuals of a 
cold injury to the left foot, with peripheral vascular 
disease, rated 40 percent disabling; and residuals of left 
leg injury, rated noncompensable.  The combined rating for 
these disabilities is 70 percent.  See 38 C.F.R. § 4.25.  The 
veteran meets the schedular criteria for consideration of a 
TDIU rating.  

In various statements, including his TDIU claim, the veteran 
reports he last worked in 1981, and before then he performed 
manual labor.  He indicates he has an 8th grade education.  
Medical records show he has significant non-service-connected 
ailments; in fact, in 1998 he was awarded non-service-
connected pension due to various ailments (such as 
generalized arthritis and gastrointestinal disorders) apart 
from his now-established service-connected conditions.  He 
was born in 1919, and is now 82 years old.  The veteran's 
non-service-connected conditions and advanced age may not be 
considered in determining entitlement to a TDIU rating.  
38 C.F.R. § 4.19.  

Nonetheless, the veteran's service-connected disabilities 
which affect his lower extremities are substantial, and there 
is a reasonable likelihood that they would prevent him from 
working even if he had no non-service-connected conditions 
and were younger.  He has only an 8th grade education, and 
his past work experience involves manual labor.  Given such 
factors, his service-connected lower extremity disabilities 
would make it very difficult, if not imposssible, to obtain 
and retain a job which provides a living wage.

The Board finds that the evidence is about equally divided on 
the question of whether the veteran's service-connected 
disabilities preclude substantially gainful employment.  
Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the service-connected 
disabilities prevent gainful employment, and thus a TDIU 
rating is granted.


ORDER

A TDIU rating is granted.


		
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

